On 25 April 40 years ago a close observer of the city of San Francisco related how there was a gathering of representatives of various states, some of which had a proud past, while others had been in century-long isolation, with cultures that had changed little; some had been overwhelmed by the chaos of war, while others had just begun to move along the paths of history. The differences between the countries, both spiritual and material, were reflected in the flowing robes of the desert, the saris and the turbans. They were meeting under the aegis of peace and the most generous hopes for the building of a new and different world which would draw inspiration from the shattering experience mankind had lived through until then. It was said that men at long last had learned through bitter experience that the Tower of Babel could be built, and it was hoped that this time it would reach to the sky.
At the conclusion of that Conference Lord Halifax expressed the yearnings of the people of 51 nations, vested in the United Nations Charter which they had created in order to bring a future of peace and security, co-operation and democracy:
"Let us pray, keeping equally in mind the needs of the world and our own weakness, that what we have done, assisted by the hand of God, here in the past few weeks will be worthy of the faith that gave rise to it and the human suffering at the cost of which it was achieved."
In this general debate most of the eminent speakers have quite rightly agreed that the President at this session of the General Assembly bears an enormous responsibility. The challenge faced by the United Nations at this time is matched only by the responsibility assumed by the founders of the Organization four decades ago. We are fortunate that an experienced diplomat has been elected President of this Assembly. We are certain that he is fully familiar with every aspect of the work of this Organization, because of his years of outstanding service and his personal dedication to the cause of peace, and his election as President of the Assembly is also a tribute to Spain. That noble and admirable country gave birth to us and nourished us, and is permanently committed to the lofty purposes and principles of the Charter.
The phenomenon of the world Organization has become possible only in the twentieth century. The old world empires were only an expression of expanded sovereignties. Before this century the world had a very weak political framework, based on a precarious balance of power. In our age, international relations are based rather on interaction between power and morality. Power expressed through the use of force in relations among States has been gradually curtailed by the new responsibilities imposed on the monopoly of power. Even the super-Powers have been obliged to adjust to the restrictions on the use of force imposed by considerations of their own survival. No State in our age can invoke the use of force in moral terms without previously availing itself of the means of negotiation and international law.
We are still far from achieving the Plan for Perpetual Peace of the Vicar of St. Peter, or from governing the international community on the basis of the principle of magnanimity advocated by Burke; but it is equally true that today's world is far removed from the realities confronted by our forefathers, the builders of a past which still has its repercussions on the historical development of peoples and States.
The fortieth anniversary of the founding of the united Nations invites us to ponder dispassionately on the most appropriate way of meeting the challenge of today's world. International relations have become universalized with the dizzying increase in the membership of the international community. The list of the protagonists on the world stage has grown more diverse, thus complicating the development of this Organization and the attainment of its purposes: international peace and security.
Today's world is one in which interchanges of all kinds between nations have been intensified and multiplied, a phenomenon that runs counter to the fragmentation of the world into numerous sovereignties, national and absolute. These interchanges are at once a reason for the integration of the most dissimilar societies and a source of previously unknown conflicts, which are none the less always risky and dangerous.
But we cannot act today without taking into account the fact that international issues are no longer the preserve of an elite of initiates. There is a genuine international debate in which the citizens of democratic countries take an active part in the formulation of national foreign policy and, what is more, in the pattern of continuing relations between third States. The impressive development of communications and the resulting realization that many subjects in international affairs affect the life of ordinary citizens has led to an
unaccustomed publicity being given to diplomacy which still cannot replace the efficacy of methods of private negotiation in order to reach working compromises.
He are now experiencing a world which has left behind the old systems of colonial and imperialist domination, a world which is caught between nationalism and the constant human need for political freedom. The struggle for national independence cannot make liberty irrelevant. None the less, the United Nations, which has contributed so greatly to the process of decolonization, which started at the end of the Second World War, notes the increasing frequency of the imprisonment of man by the State.
Now we are living in a world in which the concept of war equates with total annihilation. The development of thermonuclear weapons and the strategy of deterrence have left the destiny of mankind hanging by a thread. This is a sword of Damocles, which may deliver a mortal blow to the whole of mankind and plunge us into chaos.
Today we see a world in which tensions have shifted away from the old centers of power towards new zones of instability located outside the territories of the major Powers and concentrated in developing countries, in which the various ideologies and sources of hegemony pursue their own interests.
Today we third-world nations cannot be indifferent to the imperative need for understanding among the strongest in order to prevent, as Bertrand Russell said, open confrontation and the oppression of the weak nations.
Now more than ever are we duty-bound to close the gap between wealthy and poor nations. In this century, which is now drawing to a close, we have experienced a period in which the fundamental idea of economic and social progress has been focused on the construction of increasingly egalitarian national societies. The challenge of the future is this: Will we be able to build a more just and more humane world society?
Today's world tells us also that we have set up a genuine international system with a series of specialized agencies which are working to fulfill their responsibility to bring men closer together as brothers through co-operative efforts for common understanding and common well-being. This impressive network of agencies also leads us to inquire whether we have been capable of meeting with the urgency required the fundamental needs to which they are addressed: hunger, illness and ignorance, which afflict to an equal, extent millions of persons languishing in despair and anguish in "a world divided for all".
The States Members of the United Nations are confronting this reality, which is, at the same time, what we have done and what we have failed to do to save succeeding generations from the scourge of war, to promote fundamental human rights, to maintain justice and respect for international obligations and to promote social progress and better standards of life in larger freedom.
The United Nations as an Organization cannot be merely a debating society in which the sufferings of our peoples and the sorrow of mankind is described. As well as being a forum for exchanging views, the United Nations must increasingly be a meeting-place for finding collective solutions to the problems facing this age of unknowns and expectations.
There is also a growing requirement for the United Nations to be known more for its achievements than for its failures in the effective maintenance of international peace and security. This requires that Member States should strengthen their political role and their means of action in order resolutely to confront the dangers that lie in wait for us.
There is a need for the United Nations to have the ability to change with time and in time. Perhaps this capacity for accommodation and flexibility has enabled it to survive moments of immense confusion and turmoil. But essentially it is necessary that the United Nations should cease to be peripheral to the vital interests of the Member States, particularly the super-Powers. It must assume shared responsibility based on a pattern of national policies which will not interfere with the fundamental objectives of the United Nations, policies which will not challenge its authority but which will, on the contrary, strengthen its prestige.
The "first and most important step towards peace is to desire peace sincerely"; and this sincere desire does not allow for reserving spheres of competence, which would be detrimental to the dynamic and effective activity of the United Nations in building peace on the solid basis of collective interest rather than of isolated and exclusive interests.
We should not be top confident that the worst will not in fact come to pass. At die present time there are political, strategic and security conditions which are so dangerous that they constitute in themselves an appeal to common sense and compromise. There are economic and social conditions which, like open wounds, are clamoring not just for compassion but also for justice and equity. Let us not commit the error of relying unduly on our development and underestimating our weakness. We should never have to repeat the words of Sir Charles Webster, who said, deploring the situation which gave rise to the second world conflagration:
"There were so many enmeshed links between nations that some, with excessive enthusiasm, felt they were sufficient to check the forces that were capable of leading to war. None the less, when they were put to the test those intermeshed links turned out to be no stronger than a spider's web across the mouth of a cannon."
The United Nations is today facing a whole range of problems that will have a great bearing on our future. We note with justifiable concern that little or nothing has been done by us towards disarmament, the reduction of the arsenals of war. The principle enunciated at the Hague Peace Conference in 1899 remains valid. It is that
"it is highly desirable for the improvement of the material and moral well-being of mankind that there should be a restriction of military expenditures, which at the present time constitute a heavy burden on the world".
We are today confronted with the same problems as yesterday, without having committed ourselves to freeing mankind from the sinister specter of the balance of terror, death and destruction.
Lowes Dickinson explained this, showing a striking grasp of the facts, when he
said:
"As long as the States of the world go on arming themselves with a view to war, as long as they continue to follow policies which can be carried out only by means of war and as long as they enter into alliances with the expectation of war and conduct their relations in secret because of war, there will continue to be war, until that war puts an end to mankind; and throughout
all that time anything alleged to be a reason for the continued existence of the State - the prosperity of the people, the quest for knowledge, the practice of art and religion - will be sacrificed to Moloch, which in turn will offer nothing back except the expectation of sacrificing it all yet again."
We may well wonder whether the twenty-first century will find us without an institutional system that will truly get rid of the use of force as a means of resolving conflicts between States, without a system for the prevention of conflicts, without a collective system capable of suppressing acts of aggression or other breaches of the peace. It is truly a source of concern that the international legal order, notwithstanding the noteworthy progress made in the development of its codification, might in fact fail, even in certain specific areas to become a common law of mankind applicable on a mandatory basis as the only way of exorcising the bellicose spirit. A common law of mankind which would give practical expression to the maxim of Thomas More that "nothing is less glorious than glory won by war".
With that in mind, we must work hard to banish the use of force as a means of settling disputes between States. As long as the system of the peaceful settlement of disputes is applied universally, to that extent also we shall be serving the essential purpose of the united Nations, which is the maintenance of international peace and security. As fat as the mechanisms of peace are concerned, the task facing us is such a pressing one that we must make greater progress than has been made in the machinery for extermination through war.
Within the broad and fundamental chapter in the history of peoples concerned with human rights, it has been one of the primary purposes of the United Nations to promote respect for the dignity of man. None the less, the world witnesses with indignation and horror continuing disregard of and contempt for human rights, which has given rise and continues to give rise to acts of barbarity which are an outrage to the conscience of mankind. This is all the more important in that it has been universally recognized that the highest expression of man and the advent of a world in which human beings, freed from fear and poverty, enjoy freedom will derive from those rights.
He are also deeply convinced that, through world and regional institutions, one of the primary obligations of the community of nations is to protect those rights and condemn those who, inexcusably, violate them and trample them under foot.
The concept of human rights has spread from the original individual and public rights to rights in the economic, social and cultural spheres which should be enjoyed by all men and worsen. Such a concept indicates that we should also strengthen our struggle against discriminatory practices which, unfortunately, still prevail against certain human groups and minorities.
By virtue of their very universal essence, human rights cannot be the privilege of one country or group of countries or to any system of government. Human rights, in addition to being a collective obligation, constitute an ethical obligation that must be fulfilled in each and every one of our societies.
He shall discover that the true essence and nobility of democracy lies precisely in respect for and the promotion of human rights, and in those States where the systematic violation of those rights tarnishes our primordial commitment to the Creator we shall find the most cruel expression of offensive and degrading absolutism.
Perhaps the greatest challenge facing the United Nations is that of meeting the most pressing demand of our time - the demand for international justice. The United Nations has devoted much of its efforts and resources to this task, through its specialized agencies, in areas such as food, population, trade, education, refugees, children, industrialization, technology, development finance and monetary questions. This titanic task requires a new political impetus. There is an urgent need for motivation, which will be derived from the feeling of humanity and the need for the survival of the international community, for without any doubt international injustice is the greatest threat to international peace and security.
Nearly 900 million human beings are in a situation of extreme poverty. There are so many needs that we must establish a system of priorities and it will be necessary to review the categories of countries which should receive international assistance in accordance with the particular features of their economic and social situation. In order to be successful it is essential to incorporate in this task of salvation the efforts of the populations of the countries themselves.
In this regard, the United Nations should establish an international development strategy that would give concrete expression to assistance in well-structured programs based on proper priorities. We need precise plans and goals, the achievement of which necessitates also a commitment on the part of the most privileged countries to contribute a sufficient quantity of material and human resources.
The United Nations should give proof of the political will of its Members and the ability to innovate and show imagination.
We cannot continue to allow millions of human beings to die of hunger from inanition, nor can we continue to tolerate the present high rates of infant mortality when measures such as universal immunization, proposed by the United Nations Children's Fund (UNICEF), can effectively reduce them before long.
We cannot continue to allow arms expenditures to grow in inverse ratio to the decline in international development aid.
We cannot continue allowing the absurdity of having the poorer countries being major capital exporters despite their heavy burdens resulting from the overwhelming weight of servicing foreign debt, given the onerous conditions in which financing has taken place.
We cannot continue to allow the massive efforts to develop production in the third world to be frustrated by restrictions imposed by international trade designed to protect the most advanced economies.
We cannot go on tolerating a situation in which, through an imbalance in the terms of trade, our countries continue to transfer wealth to the richer countries, thus widening the enormous gulf that already separates them from us.
We cannot continue to allow delays in the necessary reforms in the international monetary system that should permit greater participation by the developing countries in decision-making that directly affects them, a participation that should become particularly evident in the processes of adjustment of their economies but which will not mean greater social sacrifices that might destabilize their political and economic systems.
The United Nations has an agenda that is crucial for the years ahead. The report of the Independent Commission on International Development Issues put it as follows:
"At the beginning of a new decade, just 20 years from the millennium, we must rise above disputes and routine negotiations and face the problems that threaten us over the long term. We live in a world where poverty and hunger continue in vast regions on earth, in which weapons are manufactured and sold as never before, and in which the destructive capacity to blow our world to smithereens has been built up.
"What can now be seen on the agenda is the reordering of international relations, the establishment of a new order and a broad approach to development problems. A similar process of reconstruction and renewal should be guided by the principle of equality of rights and opportunities. It should seek just settlements in order to put an end to grave injustices. It must put an end to pointless disputes and promote the common well-being of nations. Experience shows that there will be a need for great determination and firmness of purpose in order to achieve structural changes that will be just and of mutual benefit."
We must not leave out of account in our thoughts the machinery necessary to keep the peace. We see that the United Nations has to cope with problems of efficiency and means for action essential for it to do its job.
In this connection I wish to draw the attention of delegations to the problems arising from the lack of implementation of the provisions for collective security provided for in the Charter, the lack of a harmonious relationship between the principal political bodies of the United Nations, the use of those bodies as spheres for confrontation and rostrums for propaganda, and the importance of guaranteeing the political independence and initiative of the Secretary-General in pursuit of the purposes and principles of the Organization.
We also cannot fail to refer to the need for greater, more effective co-ordination among the organs, bodies and institutions of this international entity and the urgent need to establish priorities to solve the basic problems and to discuss subjects of fundamental importance.
The United Nations now faces a challenge of knowing whether man will prove able to perfect a system to govern himself and to exercise the right to self-determination inherent in the purposes of the United Nations.
The main issues on which the United Nations capacity to fulfill the purposes and principles of the San Francisco Charter are being challenged today have been demonstrated by a series of peripheral conflicts which are detrimental to international stability and the security of States.
These conflicts, most of which are local in nature, have been before the Organization for many years and in some cases for decades. The fact that pending conflicts remain unresolved is also a new test for the world system of peace and security.
Suffice it for me to refer to a few striking and disturbing examples cause us some concern: the case of the bloody struggle going on for the independence of Namibia; the foreign occupation of Kampuchea and Afghanistan; the bloody war between Iraq and Iran; the prolonged absence of South Korea from this Organization, a fact that strikes at the principle of the universality of the united Nations; the violence that is shaking the Middle East; the uncertainty as to the future of Cyprus; the crisis afflicting the Central American region; the conflict of the Malvinas, and the odious policy of racial discrimination in South Africa, which is an illustration of the dominance of the force of might over the force of law.
Honduras, my country, belongs to a part of the world that in the last few years has been subjected to the distressing harassment characteristic of international relations.
In Central America it would seem that the ideological hegemonies have turned a deaf ear to the cry of despair of the poor and oppressed which are so moving as to strike a responsive chord in the heart of Central American man.
In this region of the Western Hemisphere a struggle is going on that is sometimes very much out in the open, and other times less so, aimed at imposing
designs contrary to the dignity of the human being in order to give free rein to a totalitarianism that is incompatible with our peoples' desire to redress injustice.
The constant effort to secure freedom as an instrument for a better destiny for man; the unrelenting desire for justice as a principle that gives each one what is his due; the struggle for democracy as a pluralistic expression in the political and economic sphere; and the dedication to the cause of peace as constituting a state of understanding and not an artificial truce, all find in Central America a fertile seed-bed in which to germinate in the furrows of human activity; but this is a land abandoned because "it has been waiting in vain for the gardener". Those at the level of world-wide confrontations must not forget that man is part of society and that society is part of the State, and must respond to Christian and spiritual values so that all human beings may coexist on a basis of co-operation and solidarity.
In this tumultuous region in which we live - and live together - attempts are being made to supplant our aspirations for a better future. This is the region which has so long been under discussion by the Contadora Group, which seeks to replace our collective plight by dedication to peace and democracy, to justice and security, so that men can work together as brothers and flourish.
If we fail to understand this situation, which speaks for itself like a cry of protest at an unhinged world, we shall be failing to interpret properly a fundamental aspect of the preamble to the Universal Declaration of Human Rights, drafted in this Organization, which warns us that human rights should be protected by the rule of law, so that men should not be compelled to have recourse, as a last resort, to rebellion against tyranny and oppression.
Natural and political tragedies, in violent and destructive form, have struck the destiny of our peoples. The earthquake which caused such damage in Mexico has greatly saddened us. The international community has expressed its solidarity with this Latin American nation, where the republican voice of Benito Juarez was once heard saying that among men as among nations, peace lies in respecting the rights of others. The kidnapping of the daughter of the President of El Salvador is a barbarous act which deserves to be strongly condemned by all countries which seek, through dialog and democracy, systems of civilized and pluralistic coexistence.
There are other actions which downgrade the noble aspirations of man on this continent. The breach of values of the human being looms like a specter roaming the dark alleys of absolutism, while violations of the attributes of the sovereignty of the people strike at the very essence of our collective desires at a time when we should all be concentrating on our internal obligations and international commitments.
When submitting the fifth annual report on the work of the United Nations
on 12 July 1950, barely five years after the foundation of the Organization, the then Secretary-General, Trygve Lie, said:
"At the time that this report is written it is not possible to be confident about the future of the United Nations and the prospects of world peace. But it is equally impossible to be hopeless. There is too much support among the peoples of the world for the United Nations and too much constructive work being carried out under United Nations auspices to permit any of those who bear the burdens of authority in the Governments of Members or in the Secretariat of the United Nations to relax for an instant in the determination to do everything possible to save the united Nations as a universal Organization standing firmly against war and to make it a stronger instrument for peace and progress.
"If the United Nations is able to emerge intact and successful from the present crisis, its strength and influence will be immeasurably enhanced, and the world will be much closer to lasting peace than at any time since 1945." (A/1287, Introduction, p. XIV)
In the four decades that have passed since its founding, the United Nations has represented in the history of mankind, an instrument available to all for the building of peace, as the supreme ideal of man and of nations. While in San Francisco we were able to meet the challenge of the post-war period, it is now our obligation to attack with equal strength and resolution our task of building a world of peace and freedom.
It was for those ideals that General Francisco Morazan, who was born in Honduras 193 years ago today, fought and died. General Morazan, born on 3 October 1792, was shot on 15 September 1842 by the die hards of conservative reaction, just when the twenty-first anniversary of the political independence of
that turbulent region was being celebrated. He is the most outstanding hero and. martyr of the unity of Central America, the creator and President of the Federation of the five States, -who spurned the lure of dictatorship in order to establish a democratic government and who engraved in the bronze of history the visionary warning that freedom must recover its rules in the world.
